DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2021, 06/03/2021, 08/10/2020, 04/28/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Regarding claim 1, following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Tuckerman et al. (WO 2007103224 A2) discloses a substantially planar dielectric substrate (FIG. 7D, 760 and paragraph [0263], “a packaging element 760, e.g., any of many types of dielectric elements and substrates which have conductive traces thereon”); 
metal traces disposed on at least one of two major surfaces of the substrate (paragraph [0018], “The wettable metal layers may overlie intermediate metal layers and the intermediate metal layers then overlie contact metal layers which contact the dielectric layers”); other metal traces disposed on at least one of the two major surfaces of the substrate that function as the reference ground (paragraph [0114],” the metal layer is adapted to function as a ground plane”).
a bottom enclosure with at least one interior recess and outwardly extending peripheral walls that include a substantially first planar end area that is parallel to the substrate (paragraph [0199], “insulating layers are formed on the top surface, bottom surface, and through holes with which to isolate respective ones of the subsequently formed electrical interconnects from each other”), 
a top enclosure with at least one interior recess and outwardly extending peripheral walls that include a substantially second planar end area that is parallel to the substrate (paragraph [0199], “insulating layers are formed on the top surface, bottom surface, and through holes with which to isolate respective ones of the subsequently formed electrical interconnects from each other”). 

The prior art fails to teach or reasonably suggest a l semiconductor technology implemented microwave and millimeter wave filter comprising “metal traces that function as frequency selective circuits and a reference ground; all interior surfaces of the bottom enclosure including the substantially planar end area and the at least one interior recess having a deposited metal coating, the substantially first planar end area aligned with metal traces on the one major surface of the substrate that function as the reference ground; the substantially second planar end area aligned with metal traces on the one major surface of the substrate that function as the electrical ground, all interior surfaces of the top enclosure including the substantially planar end area of the top enclosure and the at least one interior recess having a deposited metal coating; and a plurality of metal bonding bumps that extend outwardly from the first and second substantially planar end areas, the metal bonding bumps on the bottom and top enclosures engaging the respective reference ground metal traces on the one major surface and the other major surface to form metal-to-metal conductive bonds to establish a common reference ground with the deposited metal coatings of the bottom and top enclosures”, in combination with the other limitations of the claim.

Dependent claims 2-7 are allowed by virtue of its dependency.

Regarding claim 8, The prior art fails to teach or reasonably suggest a method for a semiconductor technology implemented microwave and millimeter wave frequency filter comprising “a plurality of extending bumps rising above the bottom of the removed layer corresponds to the areas of the first pattern of photoresist; removing the first pattern of photoresist that covers the bumps; depositing an oxide coating to cover the surface of the silicon wafer including the extending bumps; applying a second pattern of photoresist on the oxide coating where the second pattern covers areas that define where walls will extend from the enclosures, the plurality of extending bumps residing within the second pattern; etching away the deposited oxide coating not protected by the second pattern of photoresist; removing the second pattern of photoresist that covers areas that will define the walls; etching away a layer of the silicon wafer except for the areas with the oxide coating that define the walls, the etched away layer of silicon forming at least one interior recess in the silicon wafer; removing the oxide coating from the areas that define the ends of the walls and the bumps; sputtering the entirety of the exposed surface of the silicon wafer with gold so that sputtered gold coats the ends of the walls, the bumps on the ends of the walls, at least one interior recess in the silicon wafer, and the interior sides of the walls; and plating the area covered by sputtered gold with gold”, in combination with the other limitations of the claim.

Dependent claims 9-15 are allowed by virtue of its dependency.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831